DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Parent claims recite the limitation “a Quasi-Co-Located (QCL) relation between a paging related signal and a power saving signal”, the examiner went thru the specification, but did not find sufficient information in order to ascertain the scope of the limitation. Some of the information in the specification is .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Parent claims recite the limitation “a Quasi-Co-Located (QCL) relation between a paging related signal and a power saving signal”, the examiner went thru the specification, but did not find sufficient information in order to ascertain the scope of the limitation. Thereby, it is unclear the scope of the limitation. Claim 3 help a little to define the QCL relation, but does any 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu 20190327710.

As to claim 1. Liu discloses a method for signal transmission, comprising: determining, by a terminal device, a Quasi-Co-Located (QCL) relation between a paging related signal and a power saving signal (see par. 0016, 0085, 0274), the paging related signal comprising a Physical Downlink Control Channel (PDCCH) for scheduling a paging message and/or a Physical Downlink Shared Channel (PDSCH) for bearing the paging message (see par. 0156); and receiving, by the terminal device, the power saving signal based on the QCL relation, or receiving, by the terminal device, the paging related signal based on the QCL relation (see par. 0019-0020, 0274).
As to claim 2, Liu discloses the method of claim 1, wherein the QCL relation between the paging related signal and the power saving signal represents that: a De Modulation Reference Signal (DMRS) antenna port for receiving the paging related signal and a antenna port associated with reception of the power saving signal meet the QCL relation (see par. 0274-0278).
As to claim 3. Liu discloses the method of claim 1, wherein the QCL relation comprises a QCL relation between the paging related signal and the power saving signal in terms of at least one of: a delay spread, a Doppler spread, a Doppler shift, an average delay or a spatial receiving parameter (see par. 0273).
As to claim 4. Liu discloses the method of claim 1, wherein the QCL relation comprises: a QCL relation between the paging related signal and a power saving signal associated with the paging related signal, and the power saving signal associated with the paging related signal comprises a power saving signal meeting a predetermined relation with the paging related signal in a time domain and/or a frequency domain (see par. 0274-0276).
As to claim 5. Liu discloses the method of claim 1, wherein determining, by the terminal device, the QCL relation between the paging related signal and the power 
As to claim 6. Liu discloses the method of claim 1, further comprising: determining, by the terminal device, a timing relation between the paging related signal and the power saving signal, wherein receiving, by the terminal device, the power saving signal based on the QCL relation comprises: receiving, by the terminal device, the power saving signal based on the QCL relation and the timing relation; and receiving, by the terminal device, the paging related signal based on the QCL relation comprises: receiving, by the terminal device, the paging related signal based on the QCL relation and the timing relation (see par. 0272-0276).
Regarding claims 7-11 and 14, they are the terminal device claims of method claims 1-6. Therefore, claims 7-11 and 14 are rejected for the same reasons as shown above.
As to claim 12, Liu discloses the terminal device of claim 7, wherein the QCL relation comprises a QCL relation in terms of the spatial receiving parameter; and the transceiver is specifically configured to: receive the power saving signal by using an optimal receiving beam of the paging related signal and a spatial receiving parameter corresponding to the optimal receiving beam (see par. 0264, 0276).
As to claim 13, Liu discloses the terminal device of claim 7, wherein the processor is further configured to: perform, based on the power saving signal, time-frequency synchronization and acquire a time-frequency synchronization parameter of 
As to claim 15, Liu discloses a network device, comprising: a processor, configured to generate a power saving signal and a paging related signal; and a transceiver, configured to send the power saving signal and paging related signal generated by the processor to enable a terminal device to receive the paging related signal or the power saving signal based on a Quasi-Co-Located (QCL) relation between the paging related signal and the power saving signal, the paging related signal comprising a Physical Downlink Control Channel (PDCCH) for scheduling a paging message and/or a Physical Downlink Shared Channel (PDSCH) for bearing the paging message (see par. 0016, 0019-0020, 0085, 0274).
As to claim 16, Liu discloses the method of claim 1, wherein the QCL relation between the paging related signal and the power saving signal represents that: a De Modulation Reference Signal (DMRS) antenna port for receiving the paging related signal and a antenna port associated with reception of the power saving signal meet the QCL relation (see par. 0274-0278).
As to claim 17, Liu discloses the network device of claim 15, wherein the QCL relation comprises: a QCL relation between the paging related signal and a power saving signal associated with the paging related signal, and the power saving signal associated with the paging related signal comprises a power saving signal meeting a predetermined relation with the paging related signal in a time domain and/or a frequency domain (see par. 0274-0276).
As to claim 18, Liu discloses the network device of claim 17, wherein the QCL relation comprises a QCL relation in terms of the spatial receiving parameter; and the transceiver is specifically configured to: send the paging related signal and send the power saving signal associated with the paging related signal by using a sending beam of the paging related signal (see par. 00264, 0274-0276).

As to claim 20, Liu discloses the network device of claim 15, wherein the transceiver is further configured to: send configuration information to the terminal device, the configuration information being used to indicate the QCL relation (see par. 0274-0276).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571)272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCOS L TORRES/Primary Examiner, Art Unit 2647